PORTABLE SURFACE CLEANING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive. 
Applicant argues, “a transverse plane to the motor axis of Conrad does not extend through a hand grip portion of the handle that is spaced outwardly from a vacuum cleaner body.”
Examiner disagrees, see Conrad’s annotated Fig. 5 below.  The handle extends outwardly through the vacuum and the plan traversing the motor axis extends through the handle.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hand grip portion” and “enclosed finger receiving area” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "a hand grip portion", the limitation should read, “the hand grip portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 19-20, 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 6482252) in view of Milligan et al. (US 20050081321).
Regarding claim 16, Conrad teaches a hand vacuum cleaner (100) having a front end (102), a rear end and a vacuum cleaner axis (A) extending between the front and rear ends, the hand vacuum cleaner axis (A) defining an axial direction, the front end (102) being a forward most part of the hand vacuum cleaner (100) when the hand vacuum cleaner is advanced in a forward direction to clean a horizontally extending surface, the hand vacuum cleaner (100) comprising (Fig. 5; see annotated Fig. 5 below):
a) an air flow passage (shown by arrows in Fig. 5) extending from a dirty air inlet (116) provided at the front end (102) of the hand vacuum cleaner (100) to a clear air outlet (132) (Fig. 5);
b) a vacuum cleaner body comprising a suction motor (122) positioned in the air flow passage, a front end, a rear end and a handle (154), the suction motor (122) having a suction motor inlet end that faces towards the front end (102) of the hand vacuum cleaner (100) and a motor axis (A), the handle (154) being attached to the vacuum cleaner body and having a hand grip portion that is spaced outwardly from the vacuum cleaner body wherein a plane that is transverse to the motor axis (A) extrends through a suction motor housing and the hand grip portion (Fig. 5; see annotated Fig. 5 below);
c) a cyclone unit (32) positioned in the air flow passage upstream from the suction motor (122) and comprising a cyclone chamber (120) having a cyclone chamber wall (38) that extends in the axial direction and a front wall (150) that is mounted to the cyclone unit wall (38) between a closed position and an open position, wherein the cyclone unit (32) is removable from the vacuum cleaner body with 
d) the cyclone chamber (120) having a front end, a rear end, a cyclone air inlet (118), a cyclone air outlet (36) and a cyclone axis (A) (Fig. 5; see annotated Fig. 5);
e) a pre-motor filter (50) positioned downstream of the cyclone chamber (120) (Fig. 5); and
f) a post motor filter housing (134) has a sidewall which extends in the axial direction and extends 360 around the one of the cyclone axis (A) and the motor axis (A), the sidewall extends axially over a post-motor filter (contained within 134) and form part of an outer surface of the hand vacuum cleaner (100), a portion of the sidewall of the post-motor filter housing (134) is removably mounted to the vacuum cleaner body (100) whereby the post-motor filter housing (134) is separable from the vacuum cleaner body and the cyclone unit (32), wherein the post-motor filter has an outer surface defining a post-motor filter volume (HEPA filter) and one of the cyclone axis (A) and the motor axis extends through the post-motor filter volume (HEPA filter) (Fig. 5; see annotated Fig. 5; Col. 13, lines 16-20; claim 1; Col. 5, lines 6-10).
Conrad does not teach a front wall that is pivotally mounted to the cyclone unit wall between a closed position and an open position.
Milligan et al. teaches a front wall (730) that is pivotally mounted to the cyclone unit between a closed position and an open position (Fig. 30; see annotated Fig. 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pivoting front wall, such as that taught by Milligan et al. on the cyclone unit taught by Conrad, because Milligan et al. demonstrates that a pivoting wall provides the same access to the internal parts of the unit as a removable wall does.  Conrad would benefit from incorporating a pivoting front door, instead of a completely removable front door, to ensure that no 
Regarding claim 19, Conrad in view of Milligan et al. teach wherein an enclosed finger receiving area is provided (Conrad, see annotated Fig. 5).
Regarding claim 20, Conrad in view of Milligan et al. teach wherein the enclosed finger receiving area has a perimeter and the perimeter comprises a hand grip portion of the handle (154) and another portion of a side of the hand vacuum cleaner (Conrad, Fig. 6; see annotated Figs. 6-7).
Regarding claim 24, Conrad in view of Milligan et al. teach wherein the post-motor filter (can be HEPA or electrostatic filter) is generally cylindrical (Conrad, Col. 13, lines 16-20).  Conrad teaches an generally cylindrical electronic (electrostatic, claims 1-2) filter (50); therefore, when discloses a second electrostatic filter can be used, it would be obvious to one of ordinary skill in the art that the filters would be similar, if not identical.
Regarding claim 25, Conrad teaches a hand vacuum cleaner (100) having a front end (102), a rear end and a hand vacuum cleaner axis (A) extending between the front and rear ends, the hand vacuum cleaner axis (A) defining an axial direction, the hand vacuum cleaner (100) comprising (Fig. 5; see annotated Fig. 5 below):
a) an air flow passage (shown by arrows in Fig. 5) extending from a dirty air inlet (116) to a clear air outlet (132) (Fig. 5);
b) a vacuum cleaner body comprising a suction motor (122) positioned in the air flow passage, a front end, a rear end, a handle (154) and a post motor filter housing (134), the handle (154) being attached to the vacuum cleaner body and having a hand grip portion that is spaced outwardly from the vacuum cleaner body wherein a plane that is transverse to the motor axis (A) extends through a suction motor housing and the hand grip portion (Fig. 5; see annotated Fig. 5 below);

d) a pre-motor filter (50) positioned downstream of the air treatment chamber (120) (Fig. 5); and
f) the post motor filter housing (134) has a sidewall which extends in the axial direction and extends 360 around an axis rotation (A) of the suction motor (122), the sidewall extends axially and forms part of an outer surface of the hand vacuum cleaner (100), wherein a portion of the sidewall of the post-motor filter housing (134) is removably mounted to the vacuum cleaner body (100), wherein the portion of the sidewall of the post-motor filter housing which is removable is a rearmost portion of the vacuum cleaner body (Fig. 5; see annotated Fig. 5; Col. 13, lines 16-20; claim 1; Col. 5, lines 6-10).
Conrad does not teach a front wall that is pivotally mounted to the cyclone unit wall between a closed position and an open position.
Milligan et al. teaches a front wall (730) that is pivotally mounted to the cyclone unit between a closed position and an open position (Fig. 30; see annotated Fig. 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pivoting front wall, such as that taught by Milligan et al. on the cyclone unit taught by Conrad, because Milligan et al. demonstrates that a pivoting wall provides the same access to the internal parts of the unit as a removable wall does.  Conrad would benefit from incorporating a pivoting front door, instead of a completely removable front door, to ensure that no parts get lost when emptying the unit.  Further, providing a pivoting closed door is easier for a user to operate, then aligning pins to a turn-lock connection.


    PNG
    media_image1.png
    720
    494
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    666
    574
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    4
    4
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    4
    4
    media_image4.png
    Greyscale
 
    PNG
    media_image4.png
    4
    4
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    485
    427
    media_image5.png
    Greyscale

Conrad, annotated Fig. 5-7

    PNG
    media_image6.png
    355
    532
    media_image6.png
    Greyscale

Milligan, annotated Fig. 30
Allowable Subject Matter
Claims 1-9, 13-15, 17-18 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Conrad et al. (US 9226633) teaches a hand vacuum cleaner (100) having a front end (bottom half of cleaner in Fig. 1) and a rear end (top half of cleaner in Fig. 1), the front end being a forward most part of the hand vacuum cleaner (100) when the hand vacuum cleaner (100) is advanced in a forward direction to clean a horizontally extending surface, the hand vacuum cleaner (100) comprising (Fig. 6): a) an airflow passage extending from a dirty air inlet (116) to a clear air outlet (120) (Fig. 1); b) a vacuum cleaner body (112) comprising a suction motor (128) positioned in the airflow passage, a front end, a rear end and a handle having a hand grip portion, the suction motor (128) having a suction motor inlet end (20) that faces towards the front end of the vacuum cleaner motor axis defining an axial direction (vertical in Fig. 1) (Figs. 1 and 9); c) a cyclone unit (136) positioned in the airflow passage upstream from the suction motor (128) and comprising an openable front door (216 ), a cyclone unit wall extending between the front end of the cyclone unit and a rear end of the cyclone unit and a cyclone chamber, wherein the openable front door (216) is pivotally mounted to the cyclone unit wall between a closed position and an open position and the cyclone unit (136) is removable from the vacuum cleaner body (112) with the front door (216) in the closed position (Fig. 9); d) the cyclone chamber having a front end, a rear end, a cyclone air inlet, a cyclone air outlet and a cyclone axis (Fig. 4); e) a pre-motor filter (208) positioned rearward of the cyclone chamber (Figs. 4 and 8); g) wherein the handle (226) has a first end (left, Fig. 4) that is located forward (left) of a rear end (top) of the suction motor and a second end (right, Fig. 4) that is located rearward (right) of the first end (left) of the handle (226), and the handle remains in position (closed) with respect to the suction motor when the cyclone unit (136) is removed from the vacuum cleaner body (112), and wherein the front door (216) has a diameter and the rear end of the cyclone unit has a diameter that is generally equal to the diameter of the front door (Figs. 4 and 9-10).  Murphy (US 20040163201) teaches f) a post-motor filter (140) extending in the axial direction and having a generally cylindrical perimeter, wherein a plane that is perpendicular to the motor axis intersects the perimeter (Fig. 5); and a post-motor filter housing (150) having a side wall which extends in the axial direction, is located radially outwardly of the parimeter and forms part of an outer surface of the hand vacuum cleaner (A), a portion of the side wall of the post-motor filter housing (150) is removably mounted to the vacuum cleaner body wherein the post-motor filter housing (150) is separable from the vacuum cleaner body, wherein the post-motor filter housing (150) remains in position when the cyclone unit (D) is removed from the vacuum cleaner body (D).  Neither Conrad or Murphy teach the openable front door provided the front end of the hand vacuum cleaner, or the handle is attached to the suction motor housing at a location forward of the removable post motor filter housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723